Exhibit 10.6

 

23 December, 2010

 

Credit Suisse AG

Shipfinance

St. Alban-Graben 1-3

4002 Basel

Switzerland

Attn. Mrs Carla Vogel-Sforzini

Fax: +41 61 266 79 39

 

RE:         Extension of Forbearance Period in connection with Events of Default
under Credit Suisse AG Facility and the Master Agreement dated December 7, 2007.

 

Reference is hereby made to (a) the Loan Agreement dated 07 December 2007 made
between (i) Claremont Shipping Corp. and Yorkshire Shipping Corp. as joint and
several Borrowers (the “Borrowers”), (ii) Credit Suisse AG as Lender and Swap
Bank (the “Lender”) relating a term loan facility of US$40,000,000 as
supplemented by an amendment letter dated 19 March 2008, a waiver letter dated
24 March 2009, an extension of waiver letter dated 22 December 2009, a
supplemental agreement dated 8 January 2010, an extension of waiver letter dated
31 March 2010 and a further waiver letter dated 21 April 2010 (together the
“Loan Agreement”), (b)the Master Agreement dated 07 December 2007 made between
the Borrowers and the Lender (the “Master Agreement”), (c) the Letter Agreement
dated as of September 30, 2010 (the “Forbearance Letter”) whereby the Lender
agreed subject to the conditions therein to forbear from exercising any of the
rights or remedies arising from the Specified Events of Default as provided
therein and (d) the Letter Agreement dated as of November 12, 2010 (the “First
Forbearance Extension Letter”)whereby you agreed subject to the conditions
therein to a Forbearance Extension Period ending as of December 29 ,2010.
Capitalized terms defined in the Loan Agreement, the Master Agreement, the
Forbearance Letter or the First Forbearance Extension Letter and not otherwise
defined herein are used herein as therein defined, as applicable.

 

In order to allow time for TBS International, plc and its affiliates to work
with their various lenders, including you, towards a mutually agreeable solution
on their outstanding indebtedness, we request that you extend the Forbearance
Extension Period set forth in the First Forbearance Extension Letter until the
earlier of (i) the occurrence of a Forbearance Termination Event and (ii) 12:01
am on February 1, 2011 (the “Amended Forbearance Extension Period”).

 

--------------------------------------------------------------------------------


 

By counter-signing this letter, you agree to forbear from exercising any of the
rights or remedies arising solely from the Specified Events of Default (which
shall include (in addition those identified in the Forbearance Letter and the
First Forbearance Extension Letter) defaults arising from the suspension of
payments by TBS International, public limited company and its affiliates of
certain scheduled principal installments owing in respect of Indebtedness of
such persons during the Amended Forbearance Extension Period, as more
particularly described on Schedule 1 hereto) on the terms set forth in the
Forbearance Letter and the First Forbearance Extension Letter, as modified by
the terms above.

 

As a condition to your agreement TBS International, plc will provide you with
the evidence that similar such agreement has been obtained from any other
lenders including (but not limited to) those listed in the Schedule 1.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

 

 

TBS INTERNATIONAL, PLC

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Senior Executive Vice President

 

 

 

 

 

 

 

Claremont Shipping Corp.

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Attorney-in-fact

 

 

 

 

 

 

 

Yorkshire Shipping Corp.

 

 

 

 

By:

/s/ Ferdinand V. Lepere

 

 

Name: Ferdinand V. Lepere

 

 

Title: Attorney-in-fact

 

 

 

 

 

 

Acknowledged and Agreed,

 

 

 

 

 

 

 

 

CREDIT SUISSE AG,

 

 

As Lender and Swap Bank

 

 

 

 

By:

/s/ John Hafelfinger

 

/s/ Carla Vogel Sforzini

 

Name: John Hafelfinger

 

Carla Vogel Sforzini

 

Title: Managing Director

 

Assistant Vice President

 

[Signature Page to CS Second Extended Forbearance Letter]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Facility

 

Principal Amount

 

Date

 

 

 

 

 

Bank of America Facility, as amended and restated on March 26, 2008

 

$

9,500,000

 

December 31, 2010

 

 

 

 

 

AIG Facility dated as of December 7, 2007

 

$

1,750,000

 

January 1, 2011

 

 

 

 

 

DVB Facility dated as of January 16, 2008

 

$

2,608,000

 

January 25, 2011

 

--------------------------------------------------------------------------------